EXHIBIT 10.2
February 16, 2009
Mr. James C. Wachtman
Chief Executive Officer
TLCVision Corporation
16305 Swingley Ridge Road, Ste. 300
Chesterfield, MO 63017
Dear Jim:
This letter agreement confirms the engagement of Conway, Del Genio, Gries & Co.,
LLC (“CDG”) by TLC Vision Corporation (the “Company”), as its restructuring
advisor and with respect to other financial matters as to which the Company and
CDG may agree in writing during the Term (as determined pursuant to Section C
below) of this engagement (“Agreement”). All references in this letter to this
Agreement shall include Schedule I hereto and Attachment A thereto.
A. Scope of Services
CDG will:

  I.   Perform general due diligence on the Company which will include gathering
and analyzing data, evaluating the Company’s performance, and reviewing other
information with current management in order to determine the extent of the
Company’s financial challenges and opportunities;     II.   Perform due
diligence on the Company’s capital structure, including a review of the
applicable legal agreements;     III.   Evaluate the feasibility of strategic
alternatives being considered by the Company given its current operating
business, current capital structure and business prospects;     IV.   Review and
assess the Company’s current liquidity forecast and assist management in
modifying and updating such forecast based upon current information, CDG’s
observations and other information as it becomes available;     V.   Assist the
Company in the development of business plan alternatives (including detailed
financial projections), which would be shared with its lenders and other parties
in interest;     VI.   Assist the Company in presenting its business plan and
restructuring plan to its various constituencies;     VII.   Communicate with
the Company’s key constituents in order to gauge their receptivity towards a
restructuring transaction and advise the Company regarding the feasibility and
timing of a restructuring transaction based on the feedback.     VIII.   Assist
the Company with negotiating any waivers, amendments or forbearance agreements
as may by necessary;     IX.   Develop valuation and debt capacity analyses for
the Company on a consolidated basis;

 



--------------------------------------------------------------------------------



 



  X.   Assist the Company in evaluating restructuring alternatives available to
the Company and in the development and presentation of a formal amendment or
restructuring proposal;     XI.   Assist the Company in subsequent restructuring
discussions and negotiations with lenders, creditors, shareholders and other
constituencies.     XII.   Assist in the development of material financial
information (including operating reports, cash flow forecasts, and other
financial analyses) important to the restructuring effort;     XIII.  
Performing such other services and analyses relating to the restructuring effort
as are or become consistent with foregoing items or as the parties hereto
mutually agree.

In rendering its services to the Company hereunder, CDG is not assuming any
responsibility for the Company’s underlying business decision to pursue (or not
to pursue) any business strategy or to effect (or not to effect) any
transaction. The Company agrees that CDG shall not have any obligation or
responsibility to provide accounting or audit services for the Company or to
otherwise advise the Company with respect to the tax consequences of any
proposed transaction directly or indirectly related to our services hereunder.
The Company agrees that CDG shall not have any obligation or responsibility to
provide any fairness opinions or any advice or opinions with respect to solvency
in connection with any transaction. The Company and CDG confirm that each will
rely on its own counsel, accountants and other similar expert advisors for
legal, accounting, tax and other similar advice.
Notwithstanding anything contained in this Agreement to the contrary, CDG makes
no representations or warranties about the Company’s ability to (i) successfully
complete a transaction or (ii) satisfy its obligations in full or (iii) maintain
sufficient liquidity to operate its business.
B. Fees & Expenses

  I.   For CDG’s financial advisory services provided pursuant to this
Agreement, it is agreed that the Company shall pay CDG a monthly fee (the
“Monthly Fee”), which shall be due and paid in cash by the Company upon the
execution hereof and on the 16th of each month hereafter during the Term (as
determined pursuant to Section C hereof) of this Agreement. The amount of the
Monthly Fees are as follows:

         
Month 1
  $ 200,000.00    
Month 2
  $ 175,000.00    
Month 3 and each month thereafter until terminated
  $ 150,000.00  

  II.   Expenses: In addition to the foregoing, CDG will bill monthly in arrears
for the reimbursement of all of its reasonable out-of-pocket expenses (including
but not limited to travel costs, lodging, meals, research, telephone and
facsimile, courier, overnight mail and copy expenses), incurred in connection
with CDG’s obligations under this Agreement, including the fees and
disbursements of CDG’s attorneys (up to $10,000), plus any sales, use or similar
taxes (including additions to such taxes, if any) arising in connection with any
matter referred to in this Agreement. CDG will submit to the Company monthly
invoices for all services rendered and expenses incurred hereunder. The Company
shall reimburse CDG for such expenses whether or not any transaction
contemplated by this Agreement shall be proposed or consummated.

For purposes of this Agreement, the term “Restructuring” shall mean any of the
following: (x) recapitalization or restructuring with respect to the Company’s
obligations (including, without limitation, through any exchange, conversion,
cancellation, forgiveness, retirement and/or a material modification or
amendment to the terms, conditions or covenants of any of the Company’s
obligations (including, without limitation, joint ventures or partnership
interests, capital or operating lease obligations, trade credits, pension and
other employee benefit obligations and other contract obligations)), including
pursuant to an exchange transaction, a solicitation of consents,

 



--------------------------------------------------------------------------------



 



waivers, acceptances or authorizations, a bankruptcy proceeding or
reorganization, a refinancing or repurchase, or (y) a Sale (as defined below).
For purposes of this agreement, the term “Sale” shall mean the disposition to
one or more third parties in one or a series of related transactions of (x) a
significant portion of the equity securities of the Company by the security
holders of the Company or (y) a significant portion of the assets (including the
assignment of any executory contracts) or businesses of the Company or its
subsidiaries, in either case, including through a sale or exchange of capital
stock, options or assets, a lease of assets with or without a purchase option, a
merger, consolidation or other business combination, an exchange or tender
offer, a recapitalization, the formation of a joint venture, partnership or
similar entity, or any similar transaction.
In the event CDG is requested or authorized by the Company or is required by
government regulation, subpoena, or other legal process to produce CDG’s
documents or CDG’s members, employees, agents or representatives as witnesses
with respect to CDG’s services for the Company, the Company will reimburse CDG
for its professional time and expenses, as well as the fees and expenses of
CDG’s counsel, incurred in responding to such requests.
Based upon mutual discussion between the Company and CDG of the various issues
which may arise in connection with CDG’s engagement hereunder, CDG’s commitment
to the variable level of time and effort necessary to address such issues, the
level of staffing requested by the Company and the market price for CDG’s
engagements of this nature, the Company agrees that the fee arrangement
hereunder fairly compensates CDG. The Company and CDG acknowledge and agree that
the hours worked, the results achieved and the ultimate benefit to the Company
of the work performed, in each case, in connection with this engagement, may
vary, and that the Company and CDG have taken this into account in setting the
fees hereunder.
To the extent that the Company requests that CDG perform additional services not
contemplated by this Agreement, fees for and the scope of such services shall be
mutually agreed upon by CDG and the Company, in writing, in advance.
C. Term
The term of CDG’s engagement as financial advisor to the Company (the “Term”)
shall commence on the date hereof and continue until terminated by either party
in accordance with the provisions of Section E hereof.
D. Staffing
CDG’s services will be led by Michael Gries and Benjamin Jones. CDG’s
performance of this Agreement will also be staffed by other personnel possessing
the requisite skills and experience necessary to achieve the objectives set
forth above in an expeditious and effective manner.
E. Termination
Either party may terminate this Agreement on fifteen (15) days’ written notice;
provided, however, that (a) termination in accordance with this Section E or
through expiration of the Term shall not affect the Company’s continuing
obligation to indemnify and to otherwise limit the liability of the Indemnified
Parties (as defined herein) as provided for in this Agreement; and (b) CDG shall
be entitled to (i) the fees earned and expenses incurred, as calculated in
accordance with Section B, through the date of termination or expiration of the
Term.
F. Certain Tax Disclosures
Notwithstanding anything herein to the contrary and except as reasonably
necessary to comply with any applicable federal and state securities laws, the
Company (and each employee, representative, or other agent of the Company) may
disclose to any and all persons, without limitation of any kind, the tax
treatment and tax structure of any transaction directly or indirectly related to
our services hereunder and all materials of any kind (including opinions or
other tax analyses) that are provided to any party relating to such tax
treatment and tax structure. For this

 



--------------------------------------------------------------------------------



 



purpose, “tax structure” is any fact that may be relevant to understanding the
tax treatment of any transaction directly or indirectly related to our services
hereunder.
G. Miscellaneous
The Company recognizes and confirms that CDG in acting pursuant to this
engagement will be using information in reports and other information provided
by others, including, without limitation, information provided by or on behalf
of the Company and any potential acquirors, and that CDG does not assume
responsibility for and may rely, without independent verification, on the
accuracy and completeness of any such reports and information. The Company
represents that the disclosure materials will not contain any untrue statement
of a material fact or omit to state a material fact necessary to make the
statements therein, in light of the circumstances in which they were made, not
false or misleading. In addition, the Company represents and warrants that any
information relating to the Company that is furnished to CDG by or on behalf of
the Company or other relevant parties will be true, complete and correct in all
material respects. The foregoing shall remain operative and in full force and
effect regardless of any investigation made by or on behalf of any Indemnified
Party (as defined elsewhere in this Agreement).
The Company agrees that any information or advice (written or oral) rendered by
CDG, its affiliates or any of its representatives in connection with this
engagement is for the confidential use of the Company and the Company will not
and will not permit any third party to disclose or otherwise refer to such
advice or information in any manner without CDG’s prior written consent.
The Company agrees to provide indemnification to and to limit liability of CDG
and certain other persons in connection with CDG’s engagement hereunder in
accordance with Schedule I, which is attached hereto and made a part hereof.
Any controversy or claim arising out of or relating to this Agreement or the
services provided by CDG pursuant hereto (including any such matter involving
any parent, subsidiary, affiliate, successor in interest, or agent of the
Company or of CDG) shall be submitted first to voluntary mediation, and if
mediation is not successful, then to binding arbitration, in accordance with the
dispute resolution procedures set forth in Schedule I to this Agreement;
provided, however, the provisions of this paragraph set forth above shall not
apply at any time that the Company is a debtor under any applicable provision of
the U.S. Bankruptcy Code (the “Code”); in such event the appropriate court
having jurisdiction over the Company as a debtor shall resolve all controversies
or claims arising out of this Agreement.
Should the Company become a debtor under any applicable provision of the Code,
then the Company agrees to use its best efforts to obtain the approval of the
court having jurisdiction over such case for the approval of this Agreement and
CDG’s retention by the Company under the terms of this Agreement. CDG shall have
no obligation to provide any services under this Agreement in the event that the
Company should become a debtor under any applicable reorganization law unless
CDG’s retention under the terms of this Agreement is approved by a final order
of the appropriate court no longer subject to appeal, rehearing, reconsideration
or petition for certiorari.
IN THE EVENT MEDIATION AND/OR ARBITRATION ARE UNAVAILABLE TO RESOLVE A DISPUTE
BETWEEN THE PARTIES HERETO, THE PARTIES HEREBY WAIVE ANY RIGHT TO TRIAL BY JURY
WITH RESPECT TO ANY ACTION OR PROCEEDING ARISING IN CONNECTION WITH OR AS A
RESULT OF THE ENGAGEMENT PROVIDED FOR IN THIS AGREEMENT.
The Company expressly acknowledges that CDG has been retained solely as an
advisor to the Company, and not as an advisor to or an agent of any other
person, and that the Company’s engagement of CDG is not intended to confer
rights upon any persons not a party hereto (including shareholders, employees or
creditors of the Company) as against CDG, CDG’s affiliates or their respective
directors, officers, agents and employees. It is further understood and agreed
that CDG will act under this Agreement as an independent contractor with duties
solely to the Company as and to the extent set forth herein and nothing in this
Agreement or the nature of CDG’s services shall be deemed to create a fiduciary
or agency relationship between CDG and the Company or its shareholders,
employees or creditors. The obligations of CDG are solely entity obligations,
and no officer, director, employee, agent, member,

 



--------------------------------------------------------------------------------



 



or controlling person shall be subjected to any personal liability whatsoever,
nor will any such claim be asserted by or on behalf of any other party to this
Agreement.
If any term, provision, covenant or restriction contained in this Agreement is
held by a court of competent jurisdiction to be void, invalid, or otherwise
unenforceable, in whole or part, the remaining terms, provisions, covenants and
restrictions contained in this Agreement shall remain in effect.
This Agreement shall be governed by, and construed and enforced in accordance
with, the laws of the State of New York without reference to principles of
conflicts of law other than Section 5-1401 of the New York General Obligations
Law.
This Agreement shall constitute the entire understanding among the parties
hereto with respect to the subject matter hereof, and supersedes and cancels all
prior agreements, negotiations, correspondence, undertakings and communications
of the parties, oral or written, respecting such subject matter.
Upon termination of this Agreement, CDG may publicly disclose its role as
financial advisor pursuant to this Agreement; provided that if CDG’s engagement
becomes public prior to termination of this Agreement by any reason other than
disclosure by CDG, CDG may publicly disclose its role as financial advisor at
such earlier time.
This Agreement may be executed in two or more counterparts, each of which shall
be deemed to be an original, but all of which shall constitute one and the same
agreement.
[The remainder of the page is intentionally blank.]

 



--------------------------------------------------------------------------------



 



This Agreement is important to us and we appreciate the opportunity to serve
you. If you are in agreement with the terms set forth herein, please confirm
that the foregoing is in accordance with your understanding of our agreement by
signing and returning this letter along with a check for the first Monthly Fee
in the amount of $200,000.

            Very truly yours,

Conway, Del Genio, Gries & Co., LLC
      By: /s/ Michael F. Gries                      

     
Consented and Agreed to:
   
 
   
TLCVision Corporation
   
 
   
By: /s/ Brian Andrew
 
General Counsel and Secretary
   

 



--------------------------------------------------------------------------------



 



Schedule I
INDEMNIFICATION, CONTRIBUTION, LIMITATION OF LIABILITY AND MEDIATION
This Schedule I and Attachment A hereto are a part of and incorporated into that
certain letter agreement (together, the “Agreement”), dated February 16, 2009
between CDG and TLCVision Corporation. All capitalized terms used but not
defined herein shall have the same meaning as set forth in the Agreement.
The Company agrees to indemnify and hold harmless each of CDG and its
affiliates, consultants, and independent contractors and each of their
respective members, officers, directors, employees, agents, controlling parties
and representatives (each, an “Indemnified Party” and collectively, the
“Indemnified Parties”) against any and all Losses caused by, relating to, based
upon or arising out of (directly or indirectly):

  i.   this Agreement;     ii.   the Indemnified Parties’ acceptance of or the
performance or non-performance of the services that are the subject of this
Agreement and related activities prior to the date of this Agreement;     iii.  
any document or information, whether oral or written, provided to CDG by the
Company or any of its representatives; or     iv.   the breach of any
representations, warranties or covenants by the Company given pursuant hereto or
in connection herewith;     v.   CDG’s involvement in any Restructuring or any
part thereof;     vi.   any filings made by or on behalf of any party with any
governmental agency in connection with any Restructuring; or     vii.   any
Restructuring (items (i) through (vii) are collectively referred to herein as
the “Indemnified Events”).

    As used herein, the term “Losses” shall mean any and all losses, claims,
damages, liabilities, penalties, obligations and expenses, including, but not
limited to, reasonable attorney’s fees, disbursements and court costs, and costs
of investigation and preparation as and when incurred in investigating,
preparing, pursuing or defending any action or claim (whether or not in
connection with (x) pending or threatened litigation in which any Indemnified
Party is a party, or may reasonably be expected to be made a party, or
(y) enforcing this Agreement) and whether or not joint or several.       The
Company agrees that it will not, without the prior written consent of an
Indemnified Party, settle, compromise, discharge or consent to the entry of any
judgment in any pending or threatened claim, action, suit or proceeding based
upon or in any way related to or arising out of any Indemnified Event and to
which an Indemnified Party is or may reasonably be expected to be made a party
unless (i) the Company has obtained a written agreement, approved by the
relevant Indemnified Party (which approval shall not be unreasonably withheld or
delayed) and executed by each party to such proposed settlement, compromise or
discharge, or (ii) such settlement includes a provision unconditionally
releasing such Indemnified Party and holding such Indemnified Party harmless
against all liability in respect of claims by any releasing party relating to or
arising out of the Indemnified Event. The Company will be liable for any
settlement entered into by an Indemnified Party of any claim against such
Indemnified Party made with the Company’s prior written consent, which consent
shall not be unreasonably withheld or delayed.       If any action, proceeding
or investigation is commenced to which any Indemnified Party proposes to demand
indemnification hereunder, such Indemnified Party will notify the Company with
reasonable promptness; provided, however, that any failure by such Indemnified
Party to notify the Company will not relieve the Company from its obligations
hereunder, except to the extent that such failure shall have actually prejudiced
the defense of such action. The Company will on demand, advance or pay promptly,
on behalf of each Indemnified Party, all Losses that are asserted in good faith
by the Indemnified Party to be subject to indemnification hereunder. Each
Indemnified Party hereby undertakes, and the Company hereby accepts its
undertaking, to repay any and all such amounts so advanced

 



--------------------------------------------------------------------------------



 



    if it shall ultimately be determined that such Indemnified Party is not
entitled to be indemnified therefor. If any such action, proceeding or
investigation in which an Indemnified Party is a party or is threatened to be
made a party is also against the Company, the Company may, in lieu of advancing
the expenses of separate counsel for any such Indemnified Party provide such
Indemnified Party with legal representation by the same counsel who represents
the Company, provided such counsel is reasonably satisfactory to such
Indemnified Party, at no cost to such Indemnified Party; provided, however, that
if such counsel or counsel to the Indemnified Party shall determine that due to
the existence of actual or potential conflicts of interest between such
Indemnified Party and the Company such counsel is unable to represent both the
Indemnified Party and the Company, then the Indemnified Party shall be entitled
to use separate counsel of its own choice and the Company shall promptly advance
its reasonable expenses of such separate counsel upon submission of invoices
therefor. Nothing herein shall prevent an Indemnified Party from using separate
counsel of its own choice at its own expense, and the Company agrees to cause
its counsel to cooperate with such counsel to the Indemnified Party.       In
the event the foregoing indemnity is unavailable to an Indemnified Party for any
reason, the Company agrees to contribute to any Losses related to or arising out
of any Indemnified Event. Each of the Company, on the one hand, and the
Indemnified Parties, on the other, shall contribute in such proportion as is
appropriate to reflect the relative benefits received (or anticipated to be
received) from the actual or proposed transaction giving rise to this Agreement;
provided, however, in no event regardless of the legal theory advanced or the
allegations made in connection therewith shall the Indemnified Parties’
aggregate contribution to the amount paid or payable to all parties exceed the
aggregate fees actually received by such Indemnified Party under this Agreement.
For any other Losses, or for Losses referred to in the preceding sentence if the
allocation provided for therein is unavailable for any reason, the Company and
CDG shall contribute in such proportion as is appropriate to reflect not only
such relative benefits but also the relative fault of each of the Company and
the Indemnified Parties in connection with the statements, omissions or other
conduct which resulted in such Losses, as well as any other relevant equitable
considerations. Benefits received (or anticipated to be received) by the Company
shall be deemed to be equal to the aggregate cash consideration and value of
securities or any other property payable, exchangeable or transferable in such
transaction or proposed transaction, and benefits received by the Indemnified
Parties shall be deemed to be equal to the compensation payable by the Company
to the Indemnified Parties in connection with such engagement. Relative fault
shall be determined by reference to, among other things, whether any alleged
untrue statement or omission or any other alleged conduct relates to information
provided by the Company or other conduct by the Company (or its employees or
other agents) on the one hand or by the Indemnified Parties on the other hand.
The Company and CDG agree that it would not be just and equitable if
contribution were determined by pro rata allocation or by any other method of
allocation which does not take account of the equitable considerations referred
to above.       The Company will not be liable under the foregoing
indemnification provision to any Indemnified Party to the extent that any Loss
is found in a final judgment by a court of competent jurisdiction (not subject
to further appeal) on the merits to have resulted primarily and directly from
such Indemnified Party’s gross negligence or willful misconduct.       The
Company agrees that no Indemnified Party shall have any liability (whether
direct or indirect, in contract or tort or otherwise) to the Company or its
owners, parents, creditors or security holders for or in connection with the
engagement of CDG, except to the extent of any such liability for Losses that
are found in a final judgment by a court of competent jurisdiction (not subject
to further appeal) on the merits to have resulted primarily and directly from
such Indemnified Party’s gross negligence or willful misconduct. Notwithstanding
anything contained herein to the contrary, in no event regardless of the legal
theory advanced or the allegations made in connection therewith shall payments
made by an Indemnified Party exceed the aggregate fees actually received by such
Indemnified Party under this Agreement.       The rights provided herein shall
not be deemed exclusive of any other rights to which the Indemnified Parties may
be entitled under any applicable law or otherwise.

 



--------------------------------------------------------------------------------



 



Attachment A
Dispute Resolution Procedures
The following procedures shall be used to resolve any controversy or claim
(“dispute”) as provided in our letter agreement dated February 16, 2009 (the
“Agreement”).
Mediation
A dispute shall be submitted to mediation by written notice to the other party
or parties. In the mediation process, the parties will try to resolve their
differences voluntarily with the aid of an impartial mediator, who will attempt
to facilitate negotiations. The mediator will be selected by agreement of the
parties. If the parties cannot otherwise agree on a mediator, one will be
appointed by the American Arbitration Association (“AAA”). However, any mediator
appointed by the AAA must be acceptable to all parties.
The mediation will be conducted as specified by the mediator and agreed upon by
the parties. The parties agree to discuss their differences in good faith and to
attempt, with the assistance of the mediator, to reach an amicable resolution of
the dispute.
The mediation will be treated as a settlement discussion and therefore will be
confidential. The mediator may not testify for either party in any later
proceeding relating to the dispute. No recording or transcript shall be made of
the mediation proceedings.
Each party will bear its own costs in the mediation. The fees and expenses of
the mediator will be shared equally by the parties.
The mediation shall take place in the Borough of Manhattan, New York, New York.
Arbitration
If a dispute has not been resolved within 90 days after the written notice
beginning the mediation process (or a longer period, if the parties agree to
extend the mediation), the mediation shall terminate and the dispute will be
settled by arbitration. The arbitration will be conducted in accordance with the
procedures in this document and the Commercial Arbitration Rules of the AAA. In
the event of a conflict, the provisions of this document will control.
The arbitration will be conducted before a panel of three arbitrators,
regardless of the size of the dispute, to be selected as follows: CDG and the
Company will each select one arbitrator and the third arbitrator will be chosen
by the two previously selected arbitrators. Any issue concerning the extent to
which any dispute is subject to arbitration, or concerning the applicability,
interpretation, or enforceability of these procedures, including any contention
that all or part of these procedures are invalid or unenforceable, shall be
governed by the Federal Arbitration Act and resolved by the arbitrators. No
potential arbitrator may serve on the panel unless he or she has agreed in
writing to abide and be bound by these procedures.
Unless provided otherwise in the Agreement, the arbitrators shall have no power
to award (i) damages inconsistent with the Agreement or (ii) punitive damages or
any other damages not measured by the prevailing party’s actual damages, and the
parties expressly waive their right to obtain such damages in arbitration or in
any other forum. In no event, even if any other portion of these provisions is
held to be invalid or unenforceable, shall the arbitrators have power to make an
award or impose a remedy that could not be made or imposed by a federal court
deciding the matter in the same jurisdiction.
No discovery will be permitted in connection with the arbitration unless it is
expressly authorized by the arbitration panel upon a showing of substantial need
by the party seeking discovery. All aspects of the arbitration shall be treated
as confidential. Neither the parties nor the arbitrators may disclose the
existence, content or results of the arbitration, except as necessary to comply
with legal or regulatory requirements. Before making any such disclosure, a
party shall give written notice to all other parties and shall afford such
parties a reasonable opportunity to protect their interests.
The result of the arbitration will be binding on the parties, and judgment on
the arbitrators’ award may be entered in any court having jurisdiction.
The arbitration shall take place in the Borough of Manhattan, New York, New
York.

 